O’Hara, Dep. Att’y-Gen.,
I have your request, under date of July 20, 1929, for a formal opinion covering the application of George A. Moser for original membership in the State Employees’ Retirement System.
We are advised that George A. Moser has been employed by the Pennsylvania State Sanitorium at Mount Alto since 1907. The record of his State service shows that he was employed during the years 1908 to 1928, inclusive, during a period of twelve months in each year; that during the years 1913, 1914, and three months of 1915, and the year 1924, and three months of 1925, his compensation was upon a monthly rate; that during the balance of the term of his employment his compensation was based upon an hourly rate; that from January to April in 1929 he was absent on leave without pay, and on April 1, 1929, he was again placed upon the pay-roll and his compensation based upon an hourly rate.
Under date of May 23, 1929, Mr. Moser made application to the State Employees’ Retirement Board for membership in the association, created under the provisions of the Act of June 27, 1923, P. L. 858, as an original member. The board is in doubt as to the applicant’s eligibility and requests this opinion.
On May 23, 1929, eligibility for membership as an original member in the association was fixed by section 1, paragraph 6, and section 1, paragraph 9, of that act, as amended by the Acts of April 6, 1925, P. L. 147, April 25, 1927, P. L. 387, and April 26, 1929, No. 369 [P. L. 844].
Following the passage of Act No. 369, approved April 26, 1929, amending the original act creating the association, a State employee might become an original member of the association upon application on or before Oct. 1, 1929, and a State employee was defined by the terms of that act to be “any person holding a State office under the Commonwealth of Pennsylvania, or employed and paid on a yearly or monthly basis by the State Government of the Commonwealth of Pennsylvania, in any capacity whatsoever. . . .”
Mr. Moser is, and was on May 23, 1929, a State employee, but he was not and is not paid on a yearly or monthly basis by the State Government of the Commonwealth of Pennsylvania ['It is not necessary under the state of facts *808submitted to us, and we do not express any opinion as to the eligibility of Mr. Moser had he applied for membership in the association prior to Dec. 31, 1928, but]. We are of the opinion, and so advise, that he was not eligible for membership, either as an original member or as a new member, on May 23, 1929, because he was not then employed and paid on a yearly or monthly basis.
From C. P. Addams, Harrisburg, Pa.